Citation Nr: 0917726	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-15 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement service connection for residuals, prostate 
cancer as the result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, 
type 2, as the result of exposure to herbicides.

3.  Entitlement to service connection for  peripheral 
neuropathy, bilateral lower extremities as a result of 
exposure to herbicides.

4.  Entitlement to service connection for hypertension as a 
result of exposure to herbicides.

5.  Entitlement to service connection for diabetic 
retinopathy as a result of exposure to herbicides.

6.  Entitlement to service connection for skin cancer as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona in which service connection for the 
residuals of prostate cancer, diabetes mellitus, type 2, 
peripheral neuropathy, bilateral lower extremities, 
hypertension, diabetic retinopathy, and skin cancer was 
denied.

A motion to advance this case on docket was granted by the 
Board in April 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2006 substantive appeal, the veteran requested to 
appear at a hearing before a Veterans Law Judge appearing at 
his local RO.  A hearing was scheduled in June 2007, but 
there is no indication that the hearing was held, or that the 
Veteran failed to appear.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before the Board at the Phoenix, 
Arizona RO.

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




